Citation Nr: 0014449	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for prostatitis.

2.  Entitlement to a compensable rating for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1955 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's prostate disorder is manifested by a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.

3.  The veteran's service-connected sinusitis is manifested 
by x-ray and CT findings disclosing an inferior mucous cyst 
in the left maxillary sinus.  The service-connected sinusitis 
has not resulted in one or two incapacitating episodes or 
three to six non-incapacitating episodes per year.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for 
prostatitis have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7527 (1999). 

2.  The criteria for an (increased) compensable disability 
rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6513 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty form March 1955 to March 
1975.  He was originally granted service connection for 
prostatitis and sinusitis in December 1975.  He was assigned 
a noncompensable rating for both disabilities.  These ratings 
have remained in effect until the present.

The veteran submitted his current claim for increased ratings 
in June 1997.  The veteran submitted private treatment 
records along with his claim.  These include private 
treatment records from Michael Brown, M. D., and Crestwood 
Hospital, covering a period from January 1985 to January 
1986.  However, they pertained to treatment for a condition 
unrelated to the issues on appeal.

The veteran was afforded a VA otolaryngology examination in 
August 1997.  His subjective complaints included intermittent 
purulent discharge, right-sided nasal obstruction, and clear 
nasal discharge.  Objectively, the external nose was normal.  
The nasal vestibule also appeared normal.  The nasal septum 
was deviated significantly to the right with blockage.  The 
middle turbinates were not well visualized.  There was mild 
hypertrophy of the inferior turbinates.  The examiner 
reported that a previous sinus x-ray from 1994 revealed a 
left maxillary sinus polyp.  The diagnoses were:  right nasal 
septal deviation, intermittent history of sinusitis, and 
likely retention cyst in the maxillary sinus.

The veteran was also afforded a VA genitourinary (GU) 
examination in August 1997.  The veteran related that he was 
under treatment for his prostate and would have pain in the 
area of his rectum and back.  He had trouble starting and 
stopping urination.  He could only have sex about every four 
to five weeks and had pain with ejaculation.  The examiner 
stated that there were no objective findings.  Rectal 
examination showed good sphincter tone.  The prostate was 
described as 1+ enlarged and was slightly tender and smooth.  
There were no palpable or rectal masses.  The examiner 
reported that the veteran urinated 8 to 10 times in 24 hours.  
There was no evidence of pyuria.  The veteran did experience 
intermittent pain and there was no history of incontinence 
requiring pads or appliances.  The diagnosis was benign 
prostatitis hypertrophy with history of prostatitis.

The veteran was also afforded VA orthopedic and 
gastrointestinal examinations in August 1997.  While there 
were no findings pertinent to the issues on appeal, the 
veteran did say that he did have to urinate 4 to 5 times per 
night.  

Associated with the claims file are private treatment records 
from Physicians Family Care dated in October 1997 and June 
1998.  The record reflects that the veteran was treated for 
prostatitis in June 1998.

Also associated with the claims file are VA treatment records 
for the period from June 1997 to July 1998.  The majority of 
the records pertain to treatment for unrelated conditions.  
However, the veteran was followed on several occasions for 
benign prostatitis hypertrophy (BPH).  He also had refills 
for prescriptions relating to his BPH and sinuses.

The veteran submitted copies of private treatment records 
from his family physician, James G. Chambers, III, M. D.  The 
records cover the period from February 1981 to July 1998 and 
reflect several instances of treatment for sinus and prostate 
conditions over the years.  The most recent treatment for 
sinusitis was reported in June 1998.  The latest entry 
relating to prostatitis was also dated in June 1998.

Also associated with the claims file are treatment records 
from Fox Army Hospital at the Redstone Arsenal in Huntsville, 
Alabama.  The records are for a period from October 1975 to 
September 1998.  They reflect several instances of treatment 
for the veteran's sinus condition and his prostate.  The most 
recent record was a report for a computed tomogram (CT) of 
the sinuses, dated in September 1998.  The report noted the 
presence of an inferior mucous cyst in the left maxillary 
antrum of the paranasal sinuses.  Otherwise, the CT was 
reported within normal limits.  

II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for his prostate and sinus 
disabilities are plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Prostatitis

The veteran's service-connected prostate disorder is 
evaluated under 38 C.F.R. 4.115b, Diagnostic Code 7527 
(1999).  Diagnostic Code 7527 provides that prostate 
conditions will be rated based on voiding dysfunction or a 
urinary tract infection (UTI), whichever is predominant.  
38 C.F.R. § 4.115a (1999).  The RO has rated the veteran's 
disability as an UTI.  Under 38 C.F.R. § 4.115a, a 10 percent 
rating is warranted where there is long-term drug therapy, 1-
2 hospitalizations per year and/or requiring intermittent 
intensive management.  

The evidence shows that the veteran was last treated for an 
UTI in June 1998.  There is no evidence to demonstrate that 
he has a longstanding problem of UTI's or has required long-
term drug therapy to treat recurrent infections.  The June 
1998 episode appears to be an acute infection that responded 
to treatment.  A follow-up entry from Dr. Chambers, dated in 
July 1998, did not report any findings relating to 
prostatitis.  The August 1997 VA examinations were negative 
for any objective findings.  The prostate was noted to be 
enlarged.  The veteran was diagnosed with BPH and a history 
of prostatitis.  

The Board has also considered the veteran under the 
regulations pertaining to an obstructed voiding dysfunction.  
However, there is no evidence to demonstrate that the 
veteran's prostatitis requires the wearing of absorbent 
materials which must be changed less than 2 times per day to 
warrant the assignment of a 20 percent rating.  38 C.F.R. 
4.115a.  The August 1997 VA GU examination report 
specifically addressed the issue and the various private 
treatment records do not reflect the use of any type of 
absorbent material in regard to the veteran's prostatitis.  

The Board notes that there is no evidence of renal 
dysfunction or obstructed voiding such as to warrant the 
assignment of a compensable rating under either of those 
dysfunctions.  

Finally, the Board has considered the veteran's disability 
under the criteria used to evaluate urinary frequency 
dysfunctions.  A 20 percent rating contemplates a daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates a 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.

The Board notes that the veteran reported to the VA GI 
examiner that he had to void 4-5 times per night.  However, 
this was reported as a subjective statement from the veteran 
without any further comment from the examiner.  Further, the 
veteran has not related a frequency of voiding in other of 
the other treatment records associated with the claims file.  
When the veteran underwent his GU examination, he did not 
report the same nighttime frequency.  Rather he stated that 
he had to void 8 to 10 times per 24 hour period, or an 
average of once every 2 to 3 hours.  

In reviewing the evidence of record, the Board finds that the 
veteran's objective symptomatology more closely approximates 
the rating criteria for a 10 percent rating under urinary 
frequency.  The veteran has been treated continually for his 
BPH with numerous entries contained in the various treatment 
records.  He has submitted statements reflecting that he 
takes Terazosin to relieve his symptoms.  Also, the VA GU 
examiner specifically evaluated the veteran for his pattern 
of frequency as required for the rating examination.  The 
Board does not find a 20 percent rating is in order, as the 
veteran does not satisfy the voiding interval criteria.  The 
Board has considered the veteran's statements at his August 
1997 VA examinations regarding his frequency of nighttime 
voiding.  However, a medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board is persuaded 
that the results of the VA GU examination are more probative 
in this case.

B.  Sinusitis

The veteran's sinusitis has been rated by the RO under 
Diagnostic Code 6513 for chronic maxillary sinusitis.  
38 C.F.R. § 4.97 (1999).  Under Diagnostic Code 6513, a 10 
percent rating is applicable when there are moderate symptoms 
with discharge or crusting or scabbing, and infrequent 
headaches.  A note following this code explains that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97.

In this case, the evidence of record does not support the 
assignment of a 10 percent rating.  The veteran does have x-
ray and CT evidence of a cyst in the maxillary sinus.  
However, there is no evidence of the necessary incapacitating 
episodes.  The veteran was treated in December 1997 and June 
1998 for sinus infections.  However, this is not sufficient 
to satisfy the rating criteria for non-incapacitating 
episodes.  A review of the various treatment records does not 
show a pattern of treatment for recurrent sinusitis of 3 to 6 
times per year.  The veteran is noted to be using Claritin 
for relief of his symptoms.  However, the records do not 
demonstrate treatment for recurrent infections other than the 
two episodes previously discussed.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a compensable rating for the veteran's 
sinusitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).


ORDER

Entitlement to an evaluation of 10 percent for prostatitis is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a compensatory evaluation for sinusitis is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

